Citation Nr: 9909566	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Initially, the issues on appeal in this claim were whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for asbestosis, and 
entitlement to secondary service connection for a left knee 
disability.  In February 1996, the Board found that new and 
material evidence had been received, reopened the veteran's 
claim of entitlement to service connection for asbestosis, 
and also denied entitlement to secondary service connection 
for a left knee disability.  The Board remanded the 
asbestosis claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2. The veteran was a boilerman during service in the Navy, 
and was exposed to asbestos during service.

3. The veteran has asbestosis as a result of his exposure to 
asbestos during his period of service.



CONCLUSION OF LAW

Service connection for asbestosis is warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
service connection for asbestosis is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well 
grounded claim, VA must assist him in developing facts 
pertinent to that claim. 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In McGinty v. Brown, 4 Vet. App. 428 (1993), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") observed that there had 
been no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor had the Secretary promulgated any regulations. 
VA, however, has provided adjudicators some guidance in 
addressing claims involving asbestos exposure. VA recognizes 
that:

[A]sbestos particles have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed. Inhalation of 
asbestos fibers can produce fibrosis and tumors. The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis). Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 7.21(a)(1). 

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. Symptoms and signs may include 
dyspnea on exertion, and end- respiratory rales over the 
lower lobes.  Veterans Benefits Administration Manual M21-1, 
part VI, paragraph 7.21(c).

The record shows that the veteran worked as a boilerman 
during service in the United States Navy.  One of the 
occupations involving asbestos exposure includes that of 
boiler technician.  M21-1, Part VI, 7.68(b)(1), p. 7-XV-6 
(September 21, 1992).  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a pulmonary problem.  VA 
outpatient treatment records show that in April 1987, the 
veteran complained of a chronic cough.  A VA X-ray report 
dated in April 1987 noted that the veteran had pleural plaque 
formation, bilaterally, and it was reported that this 
indicated previous asbestos exposure and asbestos related 
pleural disease.  Medical records show that in July 1987, the 
veteran underwent pulmonary function tests (PFT) and X-rays 
at a VA facility.  The PFT showed moderate to severe 
restrictive lung defect and mild obstructive defect, with 
small airway disease.  The X-rays showed evidence of 
pleuropericardial fibrosis.  On VA examination also in July 
1987, the examiner noted that asbestos exposure could cause 
fibrosis of the pleura, asbestosis causing interstitial lung 
disease of the lung parenchyma, both giving rise to 
restrictive lung disease.  The diagnosis was asbestosis of 
the pleura, possibly due to exposure in the shipyard in 1951-
1955.  VA treatment records show that the veteran was 
diagnosed as having asbestosis, pleural plaques in September 
1987. VA X-rays in September 1987 noted that the lungs 
appeared normal.  Subsequently a sputum cytology report dated 
in October 1987 was noted by the examiner to be negative and 
in an addendum to the July 1987 examination report, the 
examiner opined that this did not rule out asbestosis.  VA 
films taken in December 1987 showed pleural plaques; it was 
noted that the findings were virtually diagnostic of asbestos 
related pleural disease.  VA outpatient records in 1987 and 
1988 show diagnoses of asbestosis.  

The veteran was examined by VA in June 1988, and lung 
disease, asbestosis by history with residual shortness of 
breath and chronic cough was among the diagnoses.  X-rays of 
the chest showed no significant abnormality, and PFT showed 
mild restriction and mild obstruction.  

Private medical records show treatment and hospitalization in 
1991 and 1993 for various complaints.  Chronic obstructive 
pulmonary disease (COPD) and bronchitis were diagnosed.  A 
March 1993 report shows COPD with bronchitis exacerbation as 
the primary diagnosis.  X-rays from the Lloyd Nolan Hospital 
and Health Centers, dated in August 1993 showed pleural 
thickening and some pleural plaque formation at the 
diaphragm.  An August 1993 X-ray report showed some pleural 
thickening in the left hemithorax with some pleural plaque 
formation at the diaphragm; it was noted that no acute 
pulmonary disease had developed since March 1992.  In October 
1993, the veteran was examined by VA, and the examiner noted 
that X-rays showed a moderate degree of interstitial 
fibrosis, and it was stated that this might be due to early 
stages of asbestosis.  When the veteran was examined by VA in 
October 1993, the examiner noted that X-rays showed a 
moderate degree of interstitial fibrosis which could be 
caused due to the early stages of asbestosis.  It was further 
stated that the calcium plaques observed in the past and 
mentioned on X-ray reports in 1987 could not be identified 
currently.  The diagnosis was COPD which probably started as 
"chronic bronchitis."  PFT were recommended.  

Private PFT conducted in December 1993 showed moderately 
severe obstructive defect with mild restrictive defect as 
well.  Most recently, the veteran was examined by VA in April 
1994.  Rales in both lower lung bases were noted.  Clinical 
tests were pending, and a definite diagnosis was not given.  
Results of the PFT, if given are not of record.  An X-ray 
report noted that there was no acute abnormality and no 
significant change.  

VA outpatient treatment records show that the veteran was 
treated in January1995, and asbestosis was diagnosed; in 
March 1995, history of asbestosis was found.  Private records 
show that the veteran was examined in May 19995, and COPD, 
mild was among the diagnoses.  VA records in 1995 also show 
diagnoses of COPD.  

In May 1997, the veteran was examined by VA, and he 
complained of shortness of breath.  It was noted that his 
lungs were clear and free of wheezing and air entry was 
normal.  It was also noted that he had 2+ edema of the ankle.  
X-rays showed some increased density along the left lateral 
chest.  It was noted that some of this appeared almost as if 
it could represent some pleural thickening, pleural scarring 
or old pleural reaction.  It was stated that this could also 
represent some scarring from old surgery.  A May 1997 VA 
pulmonary consultation report shows the veteran gave a 
history of asbestos exposure in service. Examination showed 
that the lungs were clear to auscultation and percussion.  
The pertinent diagnoses were, chronic obstructive pulmonary 
disease, and possible asbestosis of the lung (this is as 
claimed by the veteran).  Copies of pulmonary function test 
reports dated in May 1997 are in the file; however they are 
unreadable.  An addendum to the May 1997 examination report 
dated in December 1997 notes that based on laboratory reports 
and the consultation report; the CT scan showed calcified 
pleural plaques on the left with scattered pleural 
thickening; pulmonary function tests showed restrictive lung 
changes and moderate obstructive defect; diagnosis of COPD; 
and conclusion that pleural calcification on CT scan of the 
chest was indicative of pulmonary asbestosis, but not a 
definite diagnosis.  

The veteran was examined by VA in June 1998, and he 
complained of shortness of breath.  Examination showed the 
lungs were clear.  The diagnostic impression was; pulmonary 
disability; COPD/pulmonary emphysema; interstitial fibrosis 
symptom-shortness of breath; pleural effusion symptoms-no 
evidence of pleural effusion; asbestosis related to pulmonary 
disability, restrictive lung defect pleural thickening 
bilaterally and calcification.  In an addendum, the examiner 
noted that a pulmonary consult found COPD, that pulmonary 
function tests showed emphysematous changes and restrictive 
and obstructive lung defect, and that X-rays showed pleural 
calcification bilaterally.  

As noted above, the veteran's inservice exposure to asbestos 
has been conceded and is consistent with his work as a 
boilerman.  The only issue before the Board is whether the 
veteran's pulmonary disease developed as a result of his 
inservice exposure to asbestos.  The Board notes that private 
and VA medical records and reports reflect numerous diagnoses 
of asbestosis. These diagnoses have been confirmed by X-rays 
including a CT scan, which revealed pleural calcification, 
plaques and thickening, and interstitial fibrosis.  Pulmonary 
function tests showed restrictive as well as obstruction lung 
disease, and examination has revealed chest rales, and 
shortness of breath on exertion.  All of these findings are 
consistent with a diagnosis of asbestosis.  While the veteran 
has also been found to have COPD the record shows that he 
also has medical findings supporting a diagnosis of 
asbestosis.  In light of the above, the Board must conclude 
that at the veteran's exposure to asbestos in service was a 
causative factor of his current pulmonary disease.  In view 
of the veteran's complaints of asbestos exposure, his 
service, and the VA and private diagnoses, the Board finds 
that the evidence, both for and against, is in equipoise.  As 
such, the benefit of the doubt doctrine is applicable, and 
the benefit of doubt is in favor of the veteran.  
Accordingly, service connection for asbestosis is warranted.



ORDER

Service connection for asbestosis is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


